DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/13/2022.  The Applicant amended claims 1, 8, and 15, no claims canceled, and no claims added.  This office action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/13/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (7,562,129).
On page 9, the Applicant has amended claims 1, 8, and 15 to overcome the previous 112 rejection.  Therefore, the 112 rejection has been withdrawn.
On page 9 of the Applicant’s arguments the Applicant states, “when discussing the element of the endpoint device and the endpoint core, the examiner cites to Araujo. Specifically, the examiner cites to a portion of Araujo which discloses an event server as disclosing the endpoint device and an event management system as disclosing the endpoint core. Additionally, the examiner cites to the event consumer of Araujo as disclosing the endpoint agent of the present claims. However, it is respectfully submitted that the endpoint device as disclosed and claimed is patentably distinct from the event server and the event management system disclosed by Araujo”.
(A).  The Applicant has not described how the endpoint device as disclosed and claimed is patentably distinct from the event serer and the event management system of Araujo.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 9 of the Applicant’s arguments the Applicant states, “Araujo does not disclose or suggest providing a protected endpoint comprising the endpoint core, the endpoint core comprising a subscription manager, a collector application program interface communicating
with the subscription manager and an agent application program interface communicating with the subscription manager, as required by claims 1, 8 and 15”.  
(B).  The Applicant’s argument in regards to “providing a protected endpoint comprising the endpoint core, the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager” is moot, because a new ground of rejection is made in view of Lee et al. (7,562,129).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 8-9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al (2005/0229183) in view of Lee (7,562,129).

As per claim 1, Araujo discloses a computer-implemented method for operating an endpoint core at an endpoint device (Araujo: See Fig. 2, operating an endpoint core (i.e. event management system #34) at an endpoint device (i.e. event server #16)), the method comprising:   
providing the endpoint device with an endpoint agent, the endpoint device and the endpoint agent providing a protected endpoint, the protected endpoint comprising the endpoint core (Araujo: para. 0026, 0032, 0034-0036, providing the endpoint device (i.e. client) with an endpoint agent (i.e. event consumer #22), the endpoint device and the endpoint agent providing a protected endpoint (i.e. system #10), protected endpoint #10/system, includes the endpoint core (i.e. event management system))
receiving, at the endpoint core, an event subscription request from an endpoint agent over
a message bus (Araujo: para. 0026, 0028, 0030, receiving, at the endpoint core (i.e. event management system), an event subscription request from an endpoint agent (i.e. event consumer) over a bus #30, discloses a message bus because the Examiner asserts Araujo uses a publish/subscribe module, messages are published to the bus to which the event consumer has subscribed to the kind of message it will receive, the message being the event); and
managing, by the endpoint core, communication of events for processing by the endpoint
agent based on the event subscription request so that events to which the endpoint agent has subscribed are selectively processed at the endpoint agent (Araujo: para. 0030, 0034, managing, by the event management system (i.e. endpoint core), for managing events, the events are processed by the event management system, the event subscription request is from the event consumer (i.e. endpoint agent), the event consumer has subscribed to events, and selectively processed at the event consumer (i.e. endpoint core)), wherein said managing is performed using one or more of an event filter of the endpoint core configured to place only events associated with the event subscription request from the endpoint device on the message bus (Araujo: para. 0028, 0030, 0034, managing is performed using one event filter (i.e. communication system) of the endpoint core (i.e. event management system) configured to place only events associated with the event subscription request from the endpoint device (i.e. event server), communication system 
provides/places only events associated with the event subscription request from the event server, the event server places the events on the message bus) and a subscription manager of the endpoint core configured to distribute events associated with the event subscription request received from 
one or more endpoint collectors to the endpoint agent (Araujo: See Fig. 2, para. 0034-0035, subscription manager (i.e. subscription system #36) of the endpoint core (i.e. event management system) configured to distribute events associated with event subscription request received from one endpoint collector (i.e. JMS pub/sub) to the endpoint agent (i.e. event consumer)).
	Araujo does not explicitly disclose the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager.  
	However, analogous art of Lee discloses the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager (Lee: See Fig. 4, col. 4, lines 18-25, col. 7, lines 5-17, 33-41, and 54-55, subscription manager (i.e. service subscription manager #42), collector api (i.e. statistics collector) communicating with the service subscription manager, and an service selection agent (SSA)(i.e. agent application program interface) communicating with the service subscription manager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager of Lee with Araujo, the motivation is that it is useful to provide subscribers with a mechanism to select and control their subscriptions (Lee: col. 7, lines 33-34).

As per claim 2, Araujo and Lee disclose the computer-implemented method of claim 1.
Araujo further discloses wherein the method further comprises: receiving events from one or more endpoint collectors over the message bus (Araujo: See Fig. 1, para. 0028, receiving events from the JMS pub/sub #20 (i.e. endpoint collector) over the message bus #30), wherein the events received from the one or more endpoint collectors are selectively processed by the endpoint agent based on events to which the endpoint agent has subscribed at the endpoint core (Araujo: See Fig. 1, para. 0034, the events received from the JMS pub/sub #20 (i.e. endpoint collector) are selectively processed by the event consumer #22 (i.e. endpoint agent) based on events to which the event consumer has subscribed at the endpoint core (i.e. event management system)).

As per claim 5, Araujo and Lee disclose the computer-implemented method of claim 1.
The combination of Araujo and Lee further discloses wherein the method further comprises: communicating with the endpoint agent API (i.e. Lee: col. 7, lines 5-17, 33-41, and 54-55, discloses APIs)  over the message bus (Araujo: para. 0026, 0028, 0030, communicating with the endpoint agent (i.e. event consumer) over a bus #30, discloses a message bus because the Examiner asserts Araujo uses a publish/subscribe module, messages are published to the bus to which the event consumer has subscribed to the kind of message it will receive, the message being the event); and communicating with one or more collectors over the message bus (Araujo: para. 0034-0035, communicating with the JMS pub/sub (i.e. collector) over the message bus #30, because Araujo discloses distributing events associated with event subscription request received from one endpoint collector (i.e. JMS pub/sub) to the endpoint agent (i.e. event consumer)) through an endpoint collector API (Lee: col. 7, lines 5-17, 33-41, and 54-55, statistics collector API).
	Same motivation as claim 1 above.

As per claim 8, Araujo discloses a system comprising:
a processor (Araujo: para. 0027, processor (i.e. CPU #24));
a data bus coupled to the processor  (Araujo: para. 0026, bus (i.e. communication link, can include more than one); and
a non-transitory, computer-readable storage medium embodying computer program code,
the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for (Araujo: para. 0027, medium (i.e. storage), #26 memory)):
providing the endpoint device with an endpoint agent, the endpoint device and the endpoint agent providing a protected endpoint, the protected endpoint comprising the endpoint core (Araujo: para. 0026, 0032, 0034-0036, providing the endpoint device (i.e. client) with an endpoint agent (i.e. event consumer #22), the endpoint device and the endpoint agent providing a 
protected endpoint (i.e. system #10));
receiving, at an endpoint core, an event subscription request from an endpoint
agent over a message bus (Araujo: para. 0026, 0028, 0030, receiving, at the endpoint core (i.e. event management system), an event subscription request from an endpoint agent (i.e. event consumer) over a bus #30, discloses a message bus because the Examiner asserts Araujo uses a publish/subscribe module, messages are published to the bus to which the event consumer has subscribed to the kind of message it will receive, the message being the event); and
managing, at the endpoint core, communication of events for processing by the
endpoint agent based on the event subscription request so that events to which the endpoint agent has subscribed are selectively processed at the endpoint agent (Araujo: para. 0030, 0034, managing, by the event management system (i.e. endpoint core), for managing events, the events are processed by the event management system, the event subscription request is from the event consumer (i.e. endpoint agent), the event consumer has subscribed to events, and selectively processed at the event consumer (i.e. endpoint core)), wherein said managing is performed using one or more of an event filter of the endpoint core configured to place only certain events associated with the endpoint device on the message bus (Araujo: para. 0028, 0030, 0034, managing is performed using one event filter (i.e. communication system) of the endpoint core (i.e. event management system) configured to place only events associated with the event subscription request from the endpoint device (i.e. event server), communication system provides/places only events associated with the event subscription request from the event server, the event server places
the events on the message bus) and a subscription manager of the endpoint core configured to distribute subscribed events received from one or more endpoint collectors to the endpoint agent (Araujo: See Fig. 2, para. 0034-0035, subscription manager (i.e. subscription system #36) of the 
endpoint core (i.e. event management system) configured to distribute events associated with event subscription request received from one endpoint collector (i.e. JMS pub/sub) to the endpoint agent (i.e. event consumer)).
Araujo does not explicitly disclose the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager.  
	However, analogous art of Lee discloses the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager (Lee: See Fig. 4, col. 4, lines 18-25, col. 7, lines 5-17, 33-41, and 54-55, subscription manager (i.e. service subscription manager #42), collector api (i.e. statistics collector) communicating with the service subscription manager, and an service selection agent (SSA)(i.e. agent application program interface) communicating with the service subscription manager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager of Lee with Araujo, the motivation is that it is useful to provide subscribers with a mechanism to select and control their subscriptions (Lee: col. 7, lines 33-34).

As per claim 9, Araujo and Lee disclose the system of claim 8.
Araujo further discloses wherein the instructions are further configured for: receiving events from one or more endpoint collectors over the message bus at the endpoint core (Araujo: See Fig. 1, para. 0028, receiving events from the JMS pub/sub #20 (i.e. endpoint collector) over the message bus #30 at the endpoint core (i.e. event management system)), wherein the events received from the one or more endpoint collectors are selectively processed by the endpoint agent
based on events to which the endpoint agent has subscribed at the endpoint core (Araujo: See Fig. 1, para. 0034, the events received from the JMS pub/sub #20 (i.e. endpoint collector) are selectively processed by the event consumer #22 (i.e. endpoint agent) based on events to which the event consumer has subscribed at the endpoint core (i.e. event management system)).

As per claim 12, Araujo discloses the system of claim 8.
The combination of Araujo and Lee further discloses wherein the instructions are further configured for: operating the endpoint core to communicate with the endpoint agent over the message bus (Araujo: para. 0026, 0028, 0030, communicating with the endpoint agent (i.e. event consumer) over a bus #30, discloses a message bus because the Examiner asserts Araujo uses a publish/subscribe module, messages are published to the bus to which the event consumer has subscribed to the kind of message it will receive, the message being the event) through an endpoint agent API (i.e. Lee: col. 7, lines 5-17, 33-41, and 54-55, discloses APIs); and operating the endpoint core to communicate with one or more collectors over the message bus (Araujo: para. 0034-0035, communicating with the JMS pub/sub (i.e. collector) over the message bus #30, because Araujo discloses distributing events associated with event subscription request received from one endpoint collector (i.e. JMS pub/sub) to the endpoint agent (i.e. event consumer)through an endpoint collector API (Lee: col. 7, lines 5-17, 33-41, and 54-55, statistics collector API) .
Same motivation as claim 8 above.
As per claim 15, Araujo discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
providing the endpoint device with an endpoint agent, the endpoint device and the endpoint agent providing a protected endpoint, the protected endpoint comprising the end point core (Araujo: para. 0026, 0032, 0034-0036, providing the endpoint device (i.e. client) with an endpoint agent (i.e. event consumer #22), the endpoint device and the endpoint agent providing a protected endpoint (i.e. system #10))
receiving, at an endpoint core, an event subscription request from an endpoint agent over
a message bus (Araujo: para. 0026, 0028, 0030, receiving, at the endpoint core (i.e. event management system), an event subscription request from an endpoint agent (i.e. event consumer) over a bus #30, discloses a message bus because the Examiner asserts Araujo uses a publish/subscribe module, messages are published to the bus to which the event consumer has subscribed to the kind of message it will receive, the message being the event); and
managing, at the endpoint core, communication of events for processing by the endpoint
agent based on the event subscription request so that events to which the endpoint agent has subscribed are selectively processed at the endpoint agent (Araujo: para. 0030, 0034, managing, by the event management system (i.e. endpoint core), for managing events, the events are
processed by the event management system, the event subscription request is from the event consumer (i.e. endpoint agent), the event consumer has subscribed to events, and selectively processed at the event consumer (i.e. endpoint core)), wherein

said managing is performed using one or more of an event filter of the endpoint
core configured to place only certain events associated with the endpoint device on the message bus (Araujo: para. 0028, 0030, 0034, managing is performed using one event filter (i.e. communication system) of the endpoint core (i.e. event management system) configured to place only events associated with the event subscription request from the endpoint device (i.e. event server), communication system provides/places only events associated with the event subscription request from the event server, the event server places the events on the message bus) and a subscription manager of the endpoint core configured to distribute subscribed events received from one or more endpoint collectors to the endpoint agent (Araujo: See Fig. 2, para. 0034-0035, subscription manager (i.e. subscription system #36) of the endpoint core (i.e. event management system) configured to distribute events associated with event subscription request received from one endpoint collector (i.e. JMS pub/sub) to the endpoint agent (i.e. event consumer)).
Araujo does not explicitly disclose the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager.  
	However, analogous art of Lee discloses the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager (Lee: See Fig. 4, col. 4, lines 18-25, col. 7, lines 5-17, 33-41, and 54-55, subscription manager (i.e. service subscription manager #42), collector api (i.e. statistics collector) communicating with the 
service subscription manager, and a service selection agent (SSA)(i.e. agent application program interface) communicating with the service subscription manager).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endpoint core comprising a subscription manager, a collector application program interface communicating with the subscription manager and an agent application program interface communicating with the subscription manager of Lee with Araujo, the motivation is that it is useful to provide subscribers with a mechanism to select and control their subscriptions (Lee: col. 7, lines 33-34).
As per claim 16, Araujo and Lee disclose the non-transitory, computer-readable storage medium of claim 15, wherein the instructions are further configured for:
receiving events from one or more endpoint collectors over the message bus at the
endpoint core (Araujo: See Fig. 1, para. 0028, receiving events from the JMS pub/sub #20 (i.e. endpoint collector) over the message bus #30 at the endpoint core (i.e. event management system), wherein the events received from the one or more endpoint collectors are selectively processed by the endpoint agent based on events to which the endpoint agent has subscribed at the endpoint core (Araujo: See Fig. 1, para. 0034, the events received from the JMS pub/sub #20 (i.e. endpoint collector) are selectively processed by the event consumer #22 (i.e. endpoint agent) based on events to which the event consumer has subscribed at the endpoint core (i.e. event management system)).














Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al (2005/0229183) in view of Lee (7,562,129) and further in view of Mueller (2009/0177985).
As per claim 3, Araujo and Lee disclose the computer-implemented method of claim 2.
Araujo and Lee do not explicitly disclose wherein at least one of the endpoint collectors includes multiple sensors, and wherein the method further comprises: communicating with the endpoint collector having at least one sensor to selectively enable at least one or more sensors.
However, in analogous art Mueller discloses wherein at least one of the endpoint collectors includes multiple sensors (Mueller: See Fig. 2C, para. 0067, endpoint collector (i.e. data capture agency) includes multiple sensors (i.e. sensors)), and wherein the method further comprises: communicating with the endpoint collector having at least one sensor to selectively enable at least one or more sensors (Mueller: See Fig. 2C, para. 0067, communicating with the endpoint collector (i.e. data capture agency) having at least one or more sensors, the data capture agency is able to enable a sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the endpoint collectors includes multiple sensors, and wherein the method further comprises: communicating with the endpoint collector having at least one sensor to selectively enable at least one or more sensors of Mueller with Araujo and Lee, the motivation is that the endpoint collector has the flexibility to enable a sensor by programming the sensor, thus data can be collected when the sensor is enabled (Mueller: para. 0067).


As per claim 10, Araujo and Lee disclose the system of claim 9.
Araujo and Lee do not explicitly disclose wherein at least one of the one or more endpoint collectors includes multiple sensors, and wherein the instructions are further configured for: operating the endpoint core to communicate with the endpoint collector having at least one sensor to selectively enable one or more sensors.
However, in analogous art Mueller discloses wherein at least one of the one or more endpoint collectors includes multiple sensors (Mueller: See Fig. 2C, para. 0067, endpoint collector (i.e. data capture agency) includes multiple sensors (i.e. sensors)), and wherein the instructions are further configured for: operating the endpoint core to communicate with the endpoint collector having at least one sensor to selectively enable one or more sensors (Mueller: See Fig. 2C, para. 0067, communicating with the endpoint collector (i.e. data capture agency) having multiple sensors, the data capture agency is able to enable a sensor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the one or more endpoint collectors includes multiple sensors, and wherein the instructions are further configured for: operating the endpoint core to communicate with the endpoint collector having at least one sensor to selectively enable one or more sensors of Mueller with Araujo and Lee, the motivation is that the endpoint collector has the flexibility to enable a sensor by programming the sensor, thus data can be collected when the sensor is enabled (Mueller: para. 0067).

As per claim 17, rejected under similar scope as claim 10. 



Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al (2005/0229183) in view of Lee (7,562,129) and further in view of Hui et al. (2011/0246988).
As per claim 4, Araujo and Lee disclose the computer-implemented method of claim 2.
Araujo and Lee do not explicitly disclose wherein the method further comprises one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors.
However, in analogous art of Hui discloses comprises one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors (Hui: para. 0034, 0080, the Applicant claimed “one or more operations”, only one is required, Hui discloses updating files used to implement the endpoint agent, because Hui discloses the updated files (i.e. updated versions) of existing files to implement an agent) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors of Hui with the Araujo and Lee method, the motivation is that the files for implementing agents is obtained to provide updated reliability and security (Hui: para. 0080).

As per claim 11, Araujo and Lee disclose the system of claim 9.
Araujo further discloses wherein the instructions are further configured to operate the endpoint core (Araujo: See Fig. 2, operate the endpoint core (i.e. event management system #34).
 Araujo and Lee do not explicitly disclose for executing one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors.
However, in analogous art of Hui discloses comprises one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors (Hui: para. 0034, 0080, the Applicant claimed “one or more operations”, only one is required, Hui discloses updating files used to implement the endpoint agent, because Hui discloses the updated files (i.e. updated versions) of existing files to implement an agent) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more operations including: checking integrity of files implementing the endpoint agent; checking integrity of files implementing the one or more endpoint collectors; updating files used to implement the endpoint agent; and updating files used to implement the one or more endpoint collectors of Hui with the Araujo and Lee method, the motivation is that the files for implementing agents is obtained to provide updated reliability and security (Hui: para. 0080).

As per claim 18, rejected under similar scope as claim 11.


Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al (2005/0229183) in view of Lee (7,562,129) and further in view of Hsieh et al (2011/0246460).

As per claim 6, Araujo and Lee disclose the computer-implemented method of claim 1.
Araujo and Lee do not explicitly disclose wherein the method further comprises: operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and the endpoint agent during operation of the endpoint device.
However, in analogous art Hsieh discloses wherein the method further comprises: operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus (Hsieh: See Figure 2B, para. 0004, operating the endpoint core (i.e. master) to execute initial configuration of the nodes (i.e. nodes consist of an agent and a collector), the master controls the agent and collector); and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and the endpoint agent during operation of the endpoint device (Hsieh: para. 0077, 0130,  operating the endpoint core (i.e. master) to dynamically reconfigure at least one endpoint collector (i.e. collector node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and/or the endpoint agent during operation of the endpoint device of Hsieh with the method of


Araujo and Lee, the motivation is that the master can dynamically response to system changes such as load imbalances, thus being able to react more efficiently (Hsieh: para. 0129).

As per claim 7, Araujo, Lee and Hsieh further disclose the computer-implemented method of claim 6.  Araujo and Lee do not explicitly disclose wherein the endpoint core, endpoint agent, and one or more endpoint collectors cooperate with one another as resources of a unified endpoint system; and the endpoint core dynamically reconfigures at least one of the endpoint collectors and the endpoint agent during operation of the endpoint device to prevent at least one of overutilization and underutilization of the resources of the unified endpoint system.
Hsieh discloses the endpoint core, endpoint agent, and one or more endpoint collectors cooperate with one another as resources of a unified endpoint system (Hsieh: See Fig. 2B, endpoint core (i.e. master), endpoint agent (i.e. agent), endpoint collector (i.e. collector/collector node) cooperate with one another as resources of a unified endpoint system #225); and the endpoint core dynamically reconfigures at least one of the endpoint collectors and the endpoint agent during operation of the endpoint device to prevent at least one of overutilization and underutilization of the resources of the unified endpoint system (Hsieh: para. 0077, 0129-0130, discloses “at least one”, which means either overutilization or underutilization, or both, Hsieh discloses overutilization, endpoint core (i.e. master) dynamically reconfigures nodes, this includes a collector to prevent overutilization of the resources of the unified endpoint system, one of the resources of the unified endpoint system #225 is a collector, a new collector can be reconfigured/changed if the current collector is overloaded (i.e. overutilization)).
Same motivation as claim 6.


As per claim 13, Araujo and Lee disclose the system of claim 8.
Araujo and Lee do not explicitly disclose wherein the instructions are further configured for: operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and/or the endpoint agent during operation of an endpoint device having the endpoint core, the one or more endpoint collectors, and endpoint agent.
Hsieh discloses wherein the instructions are further configured for: operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus (Hsieh: See Figure 2B, para. 0004, operating the endpoint core (i.e. master) to execute initial configuration of the nodes (i.e. nodes consist of an agent and a collector), the master controls the agent and collector); and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and/or the endpoint agent during operation of an endpoint device having the endpoint core, the one or more endpoint collectors, and endpoint agent (Hsieh: para. 0077, 0130,  operating the endpoint core (i.e. master) to dynamically reconfigure at least one endpoint collector (i.e. collector node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include operating the endpoint core to execute initial configuration of the endpoint agent and one or more endpoint collectors over the message bus; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors of Hsieh with the method of Araujo and Lee, the motivation is that the master can dynamically response to system changes such as load imbalances, thus being able to react more efficiently (Hsieh: para. 0129).


As per claim 14, Araujo, Lee and Hsieh disclose the system of claim 13.
Araujo and Lee do not explicitly discloses wherein the endpoint core, endpoint agent, and one or more endpoint collectors cooperate with one another as resources of a unified endpoint system, wherein the instructions are further configured; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and/or the endpoint agent during operation of the endpoint device to prevent overutilization and/or underutilization of the resources of the unified endpoint system.
Hsieh discloses wherein the endpoint core, endpoint agent, and one or more endpoint collectors cooperate with one another as resources of a unified endpoint system (Hsieh: See Fig. 2B, endpoint core (i.e. master), endpoint agent (i.e. agent), endpoint collector (i.e. collector/collector node) cooperate with one another as resources of a unified endpoint system #225), wherein the instructions are further configured; and operating the endpoint core to dynamically reconfigure at least one of the endpoint collectors and/or the endpoint agent during operation of the endpoint device to prevent overutilization and/or underutilization of the resources of the unified endpoint system (Hsieh: para. 0077, 0129-0130, operating the endpoint core (i.e. master)to dynamically reconfigures nodes, this includes a collector to prevent overutilization of the resources of the unified endpoint system, one of the resources of the unified endpoint system #225 is a collector, a new collector can be reconfigured/changed if the current collector is overloaded (i.e. overutilization)).
Same motivation as claim 13.

As per claim 19, rejected under similar scope as claim 13. 
As per claim 20, rejected under similar scope as claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


9/17/2022
/J.E.J/Examiner, Art Unit 2439      


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439